      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 1 of 9



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9   Government Employees Insurance Company,         No. CV-19-02705-PHX-SMB
     et al.,
10                                                   ORDER
                       Plaintiffs,
11
     v.
12
     Advantage Auto Glass LLC, et al.,
13
                       Defendants.
14
15          This matter is before the Court as a result of a stipulation submitted by
16   Plaintiffs, Government Employees Insurance Company, GEICO Indemnity Co.,
17   GEICO General Insurance Company and GEICO Casualty Co. (collectively,
18   “GEICO” or “Plaintiffs”) and Defendants, Advantage Auto Glass, LLC
19   (“Advantage”) and Jeremy Solheim (“Solheim”)(collectively “Defendants”) to have
20   this Court adopt and so-order the terms of a settlement reached in this matter that
21   resolves this litigation and the claims by and between the respective Parties (the
22   “Stipulation”).
23          In connection with the Stipulation, the following individuals/entities have
24   appeared in this action through counsel, and have consented to the Court having
25   jurisdiction over them for purposes of making them subject to this Order and any
26   proceedings that may arise in the future related to enforcement: (i) Amie Solheim
27   (“Mrs. Solheim”), and (ii) Solheim Solutions, LLC, Assured Auto Protection, LLC
28   and Cine-Glass, LLC (collectively, the “Additional Glass Companies”).
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 2 of 9



 1          The Court has reviewed the Stipulation, which has been executed by counsel
 2   for the Plaintiffs, Defendants, Mrs. Solheim and the Additional Glass Companies, and
 3   which asks the Court to adopt the proposed Order.
 4          NOW, upon due consideration,
 5          IT IS ORDERED THAT THIS MATTER IS SETTLED ON THE
 6   FOLLOWING TERMS:
 7          1.     This action is dismissed without prejudice. Defendants shall deliver to
 8   Plaintiffs the sum of Fifty Thousand and 00/00 ($50,000.00) Dollars (the “Settlement
 9   Proceeds”) by certified check, or attorney escrow check made payable to
10   “Government Employees Insurance Company” and delivered to GEICO’s counsel,
11   Rivkin Radler LLP, 926 RXR Plaza, Uniondale, New York 11556 no later than sixty
12   (60) days following the entry of this Order. Defendants shall not request or seek any
13   extension of their time to make payment as required by this paragraph 1.
14          2.     Should: (i) Defendants fail to pay and deliver the Settlement Proceeds
15   to GEICO’s counsel within sixty (60) days from the entry of this Order; or (ii) at any
16   time during the ninety-one (91) days following GEICO’s receipt of the Settlement
17   Proceeds, Defendants, Mrs. Solheim or the Additional Glass Companies, or any of
18   them, seek voluntary protection under any federal and/or state bankruptcy or
19   insolvency laws, and GEICO is required to pay the Settlement Proceeds to a
20   bankruptcy trustee, then GEICO shall be immediately entitled to enter a judgment
21   against Defendants, Mrs. Solheim and/or the Additional Glass Companies, jointly and
22   severally, in the amount of $250,000.00 (the “Judgment”). The amount of the
23   Judgment shall be deemed liquidated damages, and shall not be considered to be a
24   penalty. Interest on the Judgment shall accrue at the highest rate allowable by
25   applicable law until fully paid.        In addition, Plaintiffs shall be entitled to
26   reimbursement of all reasonable attorneys’ fees, costs and disbursements that it incurs
27   in connection with any further collection activities. To the extent that Plaintiffs enter
28   the Judgment against Defendants, Mrs. Solheim and/or the Additional Glass


                                                 -2-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 3 of 9



 1   Companies, or any of them, it shall be deemed non-dischargeable in any bankruptcy
 2   proceeding pursuant to 11 U.S.C. §§ 523(a)(2)A and (a)(6), and neither Defendants,
 3   Mrs. Solheim and/or the Additional Glass Companies shall seek a discharge or contest
 4   the non-dischargability of the Judgment in any bankruptcy proceeding.
 5          3.     If any claims, demands, losses, liabilities, costs, actions, causes of
 6   action or suits are commenced by any third party seeking to recover from Plaintiffs
 7   all or some of the Settlement Proceeds, then Defendants, Mrs. Solheim and/or the
 8   Additional Glass Companies shall be required to fully indemnify Plaintiffs for the
 9   reasonable costs, disbursements and attorneys’ fees associated with defending against
10   them and any liabilities resulting therefrom.
11          4.     Within five (5) days following the entry of this Order, Defendants shall
12   deliver to Plaintiffs’ counsel of record in this action an executed and notarized release
13   in the following form:
14                                         RELEASE
15
16          TO ALL TO WHOM PRESENTS SHALL COME OR MAY CONCERN,
17          KNOW THAT
18
19          Jeremy Solheim, Amie Solheim, Advantage Auto Glass, LLC, Solheim
20          Solutions, LLC Assured Auto Protection, LLC and Cine-Glass, LLC, as well
21          as their successors and assigns (collectively, the “Releasors”) release and
22          discharge Government Employees Insurance Company, GEICO Indemnity
23          Company, GEICO General Insurance Company and GEICO Casualty
24          Company, as well as their respective divisions, business units, subsidiaries,
25          affiliates, successors and assigns (collectively, the “Releasees”) from any and
26          all legal, equitable, administrative, and/or other bills, claims, counterclaims,
27          demands, setoffs, defenses, accounts, suits, debts, dues, actions, causes of
28          action, proceedings, arbitrations, damages, executions, judgments, findings,


                                                 -3-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 4 of 9



 1          controversies and disputes, whether known or unknown or suspected or
 2          unsuspected, which against the Releasees, Releasors ever had, now have or
 3          hereafter can, shall or may have for, upon, or by reason of any matter, cause or
 4          thing whatsoever, whether known or unknown, suspected or unsuspected (i)
 5          relating to or arising out of any and/or all goods and/or services billed by or
 6          through Advantage Auto Glass, LLC, Solheim Solutions, LLC Assured Auto
 7          Protection, LLC and/or Cine-Glass, LLC at any time from the beginning of the
 8          world through (insert the date that the Order is entered); and (ii) relating to or
 9          arising out of the submission of bills to Releasees seeking payment for any
10          and/or all goods and/or services provided by or through Advantage Auto Glass,
11          LLC, Solheim Solutions, LLC, Assured Auto Protection, LLC, and Cine-
12          Glass, LLC, at any time from the beginning of the world through and including
13          (insert the date that the Order is entered).
14
15          This release may not be changed orally.
16
17          IN   WITNESS       WHEREOF,         the   RELEASORS         have    hereunto    set
18          RELEASORS’ hand and seal on the ___ day of __________________, 2019.
19
20          5.     If any bills, claims, demands, losses, liabilities, costs, actions, causes of
21   action or suits within the scope of the Release to be delivered to Plaintiffs pursuant to
22   paragraph 4 of this Order arise following the entry of this Order, then Defendants
23   Mrs. Solheim and/or the Additional Glass Companies agree to fully indemnify
24   Plaintiffs for the costs, disbursements and attorneys’ fees associated with defending
25   against them and any liabilities resulting therefrom.
26          6.     Provided that during the period of ninety-one (91) days following
27   Plaintiffs’ receipt of the Settlement Proceeds, Defendants, Mrs. Solheim and/or the
28   Additional Glass Companies do not seek voluntary protection under any federal


                                                  -4-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 5 of 9



 1   and/or state bankruptcy or insolvency laws, Plaintiffs shall, within five (5) days
 2   thereafter, (a) file a Notice of Voluntary Dismissal With Prejudice, pursuant to Fed.
 3   R. Civ. Proc. 41(a)(1); and (b) deliver to Defendants’ counsel an executed and
 4   notarized release in the following form:
 5
 6                                        RELEASE
 7
 8         TO ALL TO WHOM PRESENTS SHALL COME OR MAY CONCERN,
 9         KNOW THAT
10
11         Government Employees Insurance Company, GEICO Indemnity Company,
12         GEICO General Insurance Company and GEICO Casualty Company, as well
13         as their successors and assigns (collectively, the “Releasors”) release and
14         discharge Jeremy Solheim, Amie Solheim, Advantage Auto Glass, LLC,
15         Solheim Solutions, LLC Assured Auto Protection, LLC and Cine-Glass, LLC,
16         as well as their successors and assigns (collectively, the “Releasees”) from any
17         and all legal, equitable, administrative, and/or other bills, claims,
18         counterclaims, demands, setoffs, defenses, accounts, suits, debts, dues, actions,
19         causes of action, proceedings, arbitrations, damages, executions, judgments,
20         findings, controversies and disputes, whether known or unknown or suspected
21         or unsuspected, which against the Releasees, Releasors ever had, now have or
22         hereafter can, shall or may have for, upon, or by reason of any matter, cause or
23         thing whatsoever, whether known or unknown, suspected or unsuspected (i)
24         relating to or arising out of any and/or all goods and/or services billed by or
25         through Advantage Auto Glass, LLC, Solheim Solutions, LLC Assured Auto
26         Protection, LLC and/or Cine-Glass, LLC at any time from the beginning of the
27         world through (insert the date that the Order is entered); and (ii) relating to or
28         arising out of the submission of bills to Releasees seeking payment for any


                                                -5-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 6 of 9



 1          and/or all goods and/or services provided by or through Advantage Auto Glass,
 2          LLC, Solheim Solutions, LLC, Assured Auto Protection, LLC, and Cine-
 3          Glass, LLC, at any time from the beginning of the world through and including
 4          (insert the date that the Order is entered).
 5
 6          This release may not be changed orally.
 7
 8          IN   WITNESS       WHEREOF,        the   RELEASORS        have    hereunto    set
 9          RELEASORS’ hand and seal on the ___ day of __________________, 2019.
10
11          7.     Within thirty (30) days following the entry of this Order, Defendants,
12   Mrs. Solheim and/or the Additional Glass Companies shall: (i) dismiss with prejudice,
13   and without costs, disbursements and/or counsel fees, all claims for reimbursement
14   within the scope of the Release required by paragraph 4 of this Order, if any, that have
15   been filed by them or on their behalf against Plaintiffs in any forum (collectively
16   referred to as the “Collection Proceedings”); and (ii) provide Plaintiffs’ counsel,
17   Rivkin Radler LLP, with written confirmation that the Collection Proceedings have
18   been dismissed, with prejudice, or that no such Collection Proceedings exist.
19          8.     Upon the entry of this Order, Defendants, Mrs. Solheim and the
20   Additional Glass Companies, as well as all individuals and/or entities acting on behalf
21   or in concert with them, or any one of them, are permanently enjoined and restrained
22   from any of the following:
23
24                 (i)    providing or causing to be provided to any vehicle that is insured
25                        by GEICO any goods and/or services, including but not limited
26                        to auto glass repair/replacement services, by or through: (a)
27                        Defendants, Mrs. Solheim and the Additional Glass Companies;
28                        (b) any other entity, regardless of form, either existing or


                                                 -6-
     Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 7 of 9



 1                     prospective, including but not limited to Advantage and the
 2                     Additional Glass Companies, in which Solheim and/or Mrs.
 3                     Solheim, Advantage or the Additional Glass Companies, or any
 4                     of them, have any direct or indirect financial or ownership
 5                     interest; and (c) any other entity, regardless of form, either
 6                     existing or prospective, including but not limited to Advantage
 7                     and/or the Additional Glass Companies, which Solheim and/or
 8                     Mrs. Solheim, Advantage or the Additional Glass Companies, or
 9                     any of them, directly or indirectly manage, operate, or control.
10
               (ii)    submitting or causing to be submitted bills, claims, or requests
11
                       for payment of any kind to GEICO, or commence, or cause to be
12
                       commenced, any lawsuits, arbitrations, or other proceedings
13
                       against GEICO for any services and/or goods, including but not
14
                       limited to auto glass repair/replacement services, provided by or
15
                       through: (a) Defendants, Mrs. Solheim and the Additional Glass
16
                       Companies; (b) any other entity, regardless of form, either
17
                       existing or prospective, including but not limited to Advantage
18
                       and the Additional Glass Companies, in which Solheim and/or
19
                       Mrs. Solheim, Advantage or the Additional Glass Companies, or
20
                       any of them, have any direct or indirect financial or ownership
21
                       interest; and (iii) any other entity, regardless of form, either
22
                       existing or prospective, including but not limited to Advantage
23
                       and/or the Additional Glass Companies, which Solheim and/or
24
                       Mrs. Solheim, Advantage or the Additional Glass Companies, or
25
                       any of them, directly or indirectly manage, operate, or control.
26
27             (iii)   referring or causing to be referred any vehicle that is insured by
28                     GEICO that may require auto glass repair/replacement goods


                                             -7-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 8 of 9



 1                        and/or services to any other individual and/or entity owned,
 2                        controlled, or operated by Defendants, Mrs. Solheim and the
 3                        Additional Glass Companies, any family member of Solheim or
 4                        Mrs. Solheim, or any entity in which Solheim or Mrs. Solheim
 5                        and/or the Glass Companies have a financial or ownership
 6                        interest.
 7
                   (iv)   referring or causing to be referred any individual insured by
 8
                          GEICO who may require auto glass repair/replacement goods
 9
                          and/or services on a vehicle that is insured by GEICO to any
10
                          other individual and/or entity in exchange for any fee,
11
                          compensation, or any other economic benefit payable to
12
                          Defendants, Mrs. Solheim and the Additional Glass Companies
13
                          or to a third-party on their behalf.
14
            9.     In the event that Defendants, Mrs. Solheim or the Additional Glass
15
     Companies violate any of the restrictions set forth in paragraph 8(i)-(iv) of this Order,
16
     then they shall be liable and agree to pay to Plaintiffs: (i) liquidated damages in an
17
     amount equal to $1,250.00 for each violation, as well as (ii) all legal fees, costs and
18
     disbursements incurred by GEICO in securing compliance with this Order.
19
            10.    Defendants, Mrs. Solheim or the Additional Glass Companies shall not
20
     enter into any transactions, arrangements or agreements, or engage in any conduct that
21
     violates this Order. In the event of a threatened, attempted or actual violation of any
22
     part of paragraph 10 of this Order, Plaintiffs shall have the right to compel specific
23
     performance by Defendants, Mrs. Solheim or the Additional Glass Companies and/or
24
     to obtain preliminary and/or permanent injunctive or other relief to secure compliance,
25
     and in any such proceeding seeking specific performance and/or injunctive relief,
26
     Plaintiffs shall not be required to post a bond as a condition of the Court’s issuance of
27
     a preliminary and/or permanent injunction.
28
            11.    In any proceeding brought to enforce the terms of this Order, the

                                                 -8-
      Case 2:19-cv-02705-SMB Document 26 Filed 09/09/19 Page 9 of 9



 1   prevailing party shall be entitled to recover its costs, disbursements and attorneys’
 2   fees from the non-prevailing party.
 3         Dated this 9th day of September, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -9-
